DETAILED ACTION
This office action is in response to the application filed on10/07/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRooiji et al US 2013/0049814 (herein Rooiji) in view of Djenmas US 5327008. 
	Regarding Claim 1, Rooiji teaches (Figures 8, 9 and 15 ) a power conversion apparatus (Fig. 15a) comprising: a first semiconductor module, a second semiconductor module, a third semiconductor module, and a fourth semiconductor module (4 squares shown on each quadrant of fig. 15a with Qupper1 through Qlower4) respectively including a switch part including a first semiconductor switch and a second semiconductor switch that are coupled in series (e.g. Qupper1 and Qlower1), and an output terminal (at 1106 fig. 15a) coupled to a node (between Qupper and Qlower, Fig. 8) that electrically connects the first semiconductor switch and the second semiconductor switch, wherein four output terminals (568) of the first, second, third, and fourth semiconductor modules are arranged in an array of two rows by two columns along two mutually perpendicular directions in a plan view (Fig. 15a); and an output bar (outputting the output current at 568 and 1106), and configured to electrically connect the four output terminals of the first, second, third, and fourth semiconductor modules (See fig. 15a) so that a length of a current path (1106) of the output bar electrically connecting any two output terminals among the four output terminals is approximately constant. (For Example; Par. 58-59 and 72-79 and 90-91)
	Rooiji does not teach an output bar having an approximate X-shape in the plan view, and the four output terminals via four tip ends of the approximate X-shape.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rooiji to include an output bar having an approximate X-shape in the plan view, and the four output terminals via four tip ends of the approximate X-shape, as taught by Djennas to lower stress in semiconductor packages. 
	Regarding Claim 2, Rooiji teaches (Figures 8, 9 and 15 ) wherein the four output terminals (with 568).
	Rooiji does not teach wherein the four output terminals (568) are arranged at positions corresponding to vertexes of a square shape in the plan view, and aligned to the four tip ends of the approximate X-shape of the output bar
	Djennas (Figures 1-2) wherein the four terminals (16) are arranged at positions corresponding to vertexes of a square shape in the plan view (Fig. 1), and aligned to the four tip ends of the approximate X-shape of the bar (10). (For example: Col. 3 lines 19-67 and Col. 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rooiji to include wherein the four output terminals are arranged at positions corresponding to vertexes of a square shape in the plan view, and aligned to the four tip ends of the approximate X-shape of the output bar, as taught by Djennas to lower stress in semiconductor packages. 
Regarding Claim 10, Rooiji teaches (Figures 8, 9 and 15 ) a power conversion apparatus (Fig. 15a) comprising: a first semiconductor module, a second semiconductor module, a third semiconductor module, and a fourth semiconductor module (4 squares shown on each quadrant of fig. 15a with Qupper1 through Qlower4) respectively including a switch part including a first semiconductor switch and a second semiconductor switch that are coupled in series (e.g. Qupper1 and Qlower1), and an output terminal (at 1106 fig. 15a) coupled to a node (between Qupper and Qlower, Fig. 8) that connects the first semiconductor switch and the second semiconductor switch, wherein four output terminals (568) of the first, second, third, and fourth semiconductor modules are arranged in an array of two rows by two columns along two mutually perpendicular directions in a plan view (Fig. 15a); and an output bar (outputting the output current at 568 and 1106), and configured to electrically connect the four output terminals of the first, second, third, and fourth semiconductor modules (See fig. 15a) so that parasitic inductances of current paths(1106) of the output bar electrically connecting two output terminals of each of combination of two semiconductor modules among the first, second, third and fourth, respectively, are approximately balanced (abstract and par. 20 and 79). (For Example; Par. 49, 57-59 and 72-79 and 90-91)
	Rooiji does not teach an output bar having an approximate X-shape in the plan view, and the four output terminals via four tip ends of the approximate X-shape.
	Djennas (Figures 1-2) a bar (10) having an approximate X-shape (Fig. 1) in the plan view, and the four terminals via four tip ends of the approximate X-shape (16). (For example: Col. 3 lines 19-67 and Col. 4)
.
Claims 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRooiji et al US 2013/0049814 (herein Rooiji) in view of Djenmas US 5327008 and futher in view of Kato UP2013042663. 
Regarding Claim 3, Rooiji teaches (Figures 8, 9 and 15) an apparatus with the first-potential-side bar and the second-potential-side bar (top terminal of Qupper and Bottom terminal of Qlower). (For Example; Par. 58-59 and 72-79 and 90-91)
	Rooiji does not teach a first-potential-side bar configured to electrically connect four first-potential-side terminals that are respectively electrically connected to the first semiconductor switch  of the first, second, third, and fourth semiconductor modules; a second-potential-side bar, arranged to overlap the first-potential-side bar in the plan view, and configured to electrically connect four second-potential-side terminals that are respectively electrically connected to the second semiconductor switch of the first, second, third, and fourth semiconductor modules; and an insulating part configured to insulate the first- potential-side bar and the second-potential-side bar from each other.
	Kato teaches (Figure 1-4) further comprising: a first-potential-side bar (131 or P-side) coupling N first-potential-side terminals that respectively connect to the first semiconductor switch of each of the N semiconductor modules (at 200, Fig. 3); a second-potential-side bar (132 or N-side), arranged to overlap the first-potential-side 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rooiji to include a first-potential-side bar configured to electrically connect four first-potential-side terminals that are respectively electrically connected to the first semiconductor switch  of the first, second, third, and fourth semiconductor modules; a second-potential-side bar, arranged to overlap the first-potential-side bar in the plan view, and configured to electrically connect four second-potential-side terminals that are respectively electrically connected to the second semiconductor switch of the first, second, third, and fourth semiconductor modules; and an insulating part configured to insulate the first- potential-side bar and the second-potential-side bar from each other, as taught by Kato to reduce the size of the packages. 
	Regarding Claim 5, Rooiji teaches (Figures 8, 9 and 15 ) further comprising: a DC power source (par. 59 and Claim 19) electrically connected between the first-potential-side bar and the second-potential-side bar (top terminal of Qupper and Bottom terminal of Qlower). (For Example; Par. 58-59 and 72-79 and 90-91)
	Regarding Claim 6, Rooiji teaches (Figures 8, 9 and 15 )  further comprising: a capacitor (1101 and 1102, par. 59 and 20) electrically connected between the first- potential-side bar and the second-potential-side bar (top terminal of Qupper and Bottom terminal of Qlower). (For Example; Par. 58-59, 72-79, 90-91 and 102-104)
	Regarding Claim 7, Rooiji teaches (Figures 8, 9, 15 and 19 ) wherein each of the first, second, third, and fourth semiconductor modules  (Fig. 15, Qupper1 through Qlower4) includes an insulator body (Fig. 19, 1600 PCB) having a surface on which a corresponding one of the four output terminals (on of output terminals 914 or 918 ), a corresponding one of the four first- potential-side terminals (912), and a corresponding one of the four second-potential-side terminals are provided (922), the four output terminals (at 1106 and 568) are arranged closer to each other than the four first-potential-side terminals (top terminals of Qupper ), and the four output terminals (at 1106 and 958) are arranged closer to each other than the four second-potential-side terminals (Bottom terminals of Qlower). (For Example; Par. 58-59, 72-79, 90-91 and 102-104)
	Regarding Claim 8, Rooiji teaches (Figures 8, 9, 15 and 19 ) wherein each of the first, second, third, and fourth semiconductor modules (Fig. 15, Qupper1 through Qlower4)  includes four driving terminals (Fig. 19, 916 and 924), provided on the surface of the insulator body (1600 pcb), and configured to electrically connect to and drive one of the first and second semiconductor switches (a group of Qupper1 through Qlower4) of each of the first, second, third, and fourth semiconductor modules in response to external signals applied thereto (control signal sent to gate at 1105 and 1107). (For Example; Par. 58-59, 72-79, 90-91 and 102-104)
Allowable Subject Matter
Claim 4 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 5; prior art of record fails to disclose either by itself or in combination:  “… a first-potential-side intermediate frame part extending in the longitudinal direction between the first first-potential-side frame part and the second first- potential-side frame part, and provided between adjacent semiconductor modules among the first, second, third, and fourth semiconductor modules in the plan view, and a first potential-side connecting part extending in the lateral direction and connecting the first first- potential-side frame part, the second first-potential-side frame part, and the first-potential-side intermediate frame part, and configured to electrically connect the four first-potential-side terminals of the first, second, third, and fourth semiconductor modules, and the second-potential-side bar includes a first second-potential-side frame part extending in the longitudinal direction on the outer side of the first, second, third, and fourth semiconductor modules at the first side, and arranged to overlap the first first-potential-side frame part in the plan view via the insulating part, a second second-potential-side frame part extending in the longitudinal direction on the outer side of the first, second, third, and fourth semiconductor modules at the second side, and arranged to overlap the second first-potential-side frame part in the plan view via the insulating part, a second-potential-side intermediate frame part extending in the longitudinal direction between the first second-potential-side frame part and the second second- potential-side frame part, provided between the adjacent semiconductor modules in the plan view, and arranged to overlap the first-potential-side intermediate frame part in the plan view via the insulating part, and a second potential-side connecting part extending in the lateral direction and connecting the first second-potential-side frame part, the second second- potential-side frame part, and the second-potential-side intermediate frame part, and configured to electrically connect the four second-potential-side terminals of the first, second, third, and fourth semiconductor modules.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838